— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated October 12, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner and her unborn child public assistance benefits. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to grant to petitioner retroactive benefits to the date of petitioner’s application. The petitioner was denied public assistance benefits on the ground that she failed to disclose that she had an automobile registered in her name. However, the record does not establish by substantial evidence that the automobile was in fact available to the petitioner for her to sell. Although it was registered in petitioner’s name, the record also includes her testimony (credited by the *617hearing officer) that she did not have a driver’s license, did not pay for the purchase or maintenance of the automobile, and that she did not even have a set of keys thereto. It is thus clear that petitioner was merely the nominal owner of the car, and, as such, that she did not currently have available to her a valuable asset the sale of which might result in a cash surplus which could then be applied to both her and her unborn child’s needs (see Matter of Skerret v Berger, 55 AD2d 915). Hopkins, J. P., Lazer, Rabin and Gulotta, JJ., concur.